 



Exhibit 10.47
THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED
OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN EFFECT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. THE HOLDER OF THIS SECURITY IS SUBJECT TO THE TERMS OF
THE PURCHASE AGREEMENT, DATED AS OF JANUARY 5, 2007 (THE “PURCHASE AGREEMENT”),
AMONG TERREMARK WORLDWIDE, INC. (THE “COMPANY”), THE GUARANTORS NAMED THEREIN,
THE AGENT AND THE PURCHASERS NAMED THEREIN. A COPY OF SUCH PURCHASE AGREEMENT IS
AVAILABLE AT THE OFFICES OF THE COMPANY.
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT, FOR PURPOSES OF SECTIONS
1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE
COMPANY AGREES TO PROVIDE PROMPTLY TO HOLDERS OF NOTES, UPON WRITTEN REQUEST,
THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE
YIELD TO MATURITY OF THE NOTES. ANY SUCH WRITTEN REQUEST SHOULD BE SENT TO THE
CHIEF FINANCIAL OFFICER OF THE COMPANY AT THE FOLLOWING ADDRESS: 2601 S.
BAYSHORE DRIVE, 9TH FLOOR, MIAMI, FLORIDA 33133.
THE SECURITY REPRESENTED BY THIS CERTIFICATE AND THE INDEBTEDNESS EVIDENCED
HEREBY ARE SUBORDINATED IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT
CERTAIN SUBORDINATION AND INTERCREDITOR AGREEMENT (THE “SUBORDINATION
AGREEMENT”) DATED AS OF JANUARY 5, 2007 AMONG TERREMARK WORLDWIDE, INC. AS THE
ISSUER, THE SUBSIDIARY GUARANTORS NAMED THEREIN, FMP AGENCY SERVICES, LLC, AS
THE SENIOR AGENT TO THE SENIOR CREDITORS NAMED THEREIN, CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, THE SUBORDINATED AGENT TO THE SUBORDINATED CREDITORS NAMED
THEREIN AND EACH HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF, SHALL BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

1



--------------------------------------------------------------------------------



 



SENIOR SUBORDINATED SECURED NOTES DUE 2009
$10,000,000
CUSIP: 881448 AD 6
No. 1
     Terremark Worldwide, Inc., a corporation duly organized and existing under
the laws of Delaware (herein called the “Company,” which term includes any
successor Person under the Purchase Agreement), for value received, hereby
promises to pay to Credit Suisse, Cayman Islands Branch, or registered assigns,
the principal sum of $10,000,000 Dollars (as such amount may be increased from
time to time in accordance with Paragraph 2 on the reverse of this Note) on
June 30, 2009 (the “Stated Maturity”).
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.
     Dated: January 5, 2007

2



--------------------------------------------------------------------------------



 



            TERREMARK WORLDWIDE, INC.
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



          1. General. This Note is one of a duly authorized issue of Notes of
the Company designated as its Senior Subordinated Secured Notes due 2009 (herein
called the “Notes”), limited in aggregate principal amount to the sum of (a)
$10,000,000 and (b) the amount of interest which, in accordance with the terms
of Paragraph 2 below, may be capitalized and added to the principal amount of
the Notes, in each case, issued pursuant to the Purchase Agreement, dated as of
January 5, 2007 (herein called the “Purchase Agreement”), among the Company, the
Guarantors named therein, the Agent and the Purchasers named therein, to which
Purchase Agreement and all amendments thereto reference is hereby made for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Company and the Noteholders and of the terms upon which the
Notes are, and are to be, issued and delivered.
     Principal on this Note shall be payable only against surrender therefor,
while payments of interest on this Note shall be made, in accordance with the
Purchase Agreement and subject to applicable laws and regulations, by wire
transfer to such account as any Noteholder shall designate by written
instructions received by the Company no less than 15 days prior to any
applicable Interest Payment Date, which wire instruction shall continue in
effect until such time as the Noteholder otherwise notifies the Company or such
Noteholder no longer is the registered owner of this Note.
          2. Interest. The Company promises to pay interest on the principal
amount of this Note from the date of issuance of this Note (or any Predecessor
Note), or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, quarterly in arrears, on the last Business Day of
each March, June, September and December in each year commencing March 30, 2007
(each, an “Interest Payment Date”) and at Stated Maturity at the Applicable
Rate, until the principal hereof is paid. On each such Interest Payment Date the
Company shall pay such interest by adding the amount thereof to the principal
amount of this Note on such Interest Payment Date, and shall within five
(5) Business Days of each relevant Interest Payment Date deliver to the
Noteholder of this Note written notice stating the amount of interest so added
to the principal of this Note and the new principal amount of this Note.
     “Applicable Rate” means the Eurodollar Rate plus 8.00%, provided that from
and after January 1, 2009 through the Stated Maturity Date, the Applicable Rate
shall be equal to the Eurodollar Rate plus 9.00%.
     “Eurocurrency Reserve Requirements” means, for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System of the United States (or any successor) (the
“Board”) or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Eurodollar Base Rate” means, with respect to each day during each Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period

4



--------------------------------------------------------------------------------



 



by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Base Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
     “Eurodollar Rate” means, with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula:
          Eurodollar Base Rate           
1.00 — Eurocurrency Reserve Requirements
     “Interest Payment Date” means the last day of each Interest Period.
     “Interest Period” means an interest period (i) initially, commencing on
January 5, 2007 and ending on March 30, 2007; and (ii) thereafter, commencing on
the day on which the immediately preceding Interest Period expires and ending on
the immediately succeeding day that is the last Business Day of each March,
June, September and December occurring thereafter.
     To the extent that the payment of such interest shall be legally
enforceable, any principal of, or premium or installment of interest on, this
Note which is overdue shall bear interest at the rate of 2% per annum in excess
of the rate of interest then borne by the Notes (“default interest”) from the
date such amounts are due until they are paid, and the entire amount of such
default interest shall be payable in cash.
     Interest on this Note shall be computed on the basis of the actual number
of days elapsed over a year of 360 days.
     All interest payable, on any Interest Payment Date will, as provided in the
Purchase Agreement, be paid to the Person in whose name this Note (or one or
more Predecessor Notes) is registered at the close of business on the “Regular
Record Date” for such interest, which shall be the fifteenth calendar day
(whether or not a Business Day) immediately preceding such Interest Payment
Date. Notwithstanding the foregoing, if this Note is issued after a Regular
Record Date and prior to an Interest Payment Date, the record date for such
Interest Payment Date shall be the original issue date.
          3. Redemption. The Company may, at its option, redeem the Notes, in
whole or in part at any time prior to the Stated Maturity, at the then
outstanding balance of such Note (including interest that has accreted to
principal) plus accrued but unaccreted interest.
          4. Procedures for Redemption. If less than all the Notes are to be
redeemed, the Notes shall be redeemed pro rata from each Noteholder.

5



--------------------------------------------------------------------------------



 



     In the event of redemption or purchase pursuant to an offer to purchase
this Note in part only, a new Note or Notes for the unredeemed or unpurchased
portion hereof will be issued in the name of the Noteholder hereof upon the
cancellation hereof.
          5. Events of Default. If an Event of Default shall occur and be
continuing, the principal of all the Notes may be declared due and payable in
the manner and with the effect provided in the Purchase Agreement.
          6. Offers to Purchase Notes. The Purchase Agreement provides that,
subject to certain conditions, if (i) certain Excess Proceeds are available to
the Company as a result of Asset Sales, (ii) a Change of Control occurs, or
(iii) if there is an exercise of an early buy-out option granted in connection
with the Contemplated Lease Financings, the Company shall be required to make an
offer to purchase all or a specified portion of the Notes as provided for in the
Purchase Agreement.
          7. Amendments, Modifications and Waivers. The Purchase Agreement
permits, with certain exceptions as therein provided, the amendment thereof and
the modification of the rights and obligations of the Company and certain rights
of the Noteholders under the Purchase Agreement at any time by the Company with
the consent of the holders of a majority in aggregate principal amount of the
Notes at the time outstanding. The Purchase Agreement also contains provisions
permitting the Noteholders of specified percentages in the aggregate principal
amount of the Notes at the time outstanding, on behalf of the Noteholders of all
the Notes, to waive compliance by the Company with certain provisions of the
Agreement and certain past defaults under the Agreement and their consequences.
Any such consent or waiver by the holder of this Note shall be conclusive and
binding upon such Noteholder and upon all future Noteholders and of any Note
issued upon the registration of transfer hereof or in exchange herefor or in
lieu hereof, whether or not notation of such consent or waiver is made upon this
Note.
          8. Registration of Transfer. As provided in the Purchase Agreement and
subject to certain limitations therein set forth, the transfer of this Note is
registrable in the Note Register, upon surrender of this Note for registration
of transfer at the principal offices of the Company, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company duly executed by, the holder hereof or his attorney duly authorized in
writing, and thereupon one or more new Notes, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees.
     The Notes are issuable only in registered form without coupons in
denominations authorized under the Purchase Agreement. As provided in the
Purchase Agreement and subject to certain limitations therein set forth, Notes
are exchangeable for a like aggregate principal amount of Notes of a different
authorized denomination, as requested by the Noteholder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
Tax or other governmental charge payable in connection therewith.

6



--------------------------------------------------------------------------------



 



     Prior to due presentment of this Note for registration of transfer, the
Company and any agent of the Company may treat the Person in whose name this
Note is registered as the owner hereof for all purposes, whether or not this
Note be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.
          9. Subordination. The indebtedness evidenced by this Note is, to the
extent provided in the Subordination Agreement, subordinate and subject in right
of payment to the prior payment in full of all Senior Indebtedness, and this
Note is issued subject to the provisions of the Purchase Agreement and
Subordination Agreement with respect thereto. Each Noteholder, by accepting the
same, agrees to and shall be bound by such provisions.
          10. Miscellaneous. All terms used in this Note which are defined in
the Purchase Agreement shall have the meanings assigned to them in the Purchase
Agreement. The Company and the Noteholder agree that, unless otherwise required
by law or the good faith resolution of an examination or audit by the Internal
Revenue Service, they shall treat the Notes as not subject to the provisions of
Treasury Regulations 1.1275.4.
     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

7